Citation Nr: 1146604	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  02-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In April 2003, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge. 

In an August 2003 decision, the Board concluded that new and material evidence had been received to reopen the claims for service connection for right and left knee disorders and for hypertension.  The Board then remanded those claims along with claims for service connection for right and left shoulder disorders to the Appeals Management Center (AMC) in Washington, DC, for additional development. 

The Board issued a decision in May 2007 denying the claims on the merits, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).   In July 2008, the Veteran's attorney and VA's Office of General Counsel filed a partial joint motion for remand (joint motion), requesting that the Court vacate in part the Board's May 2007 decision denying service connection for right and left knee and right and left shoulder disabilities, and to remand them for further development and readjudication in compliance with directives indicated by the parties.  The joint motion specified that the Veteran no longer desired to pursue the issue of service connection for hypertension.  As a result, that issue is no longer before the Board.  In a July 2008 order, the Court granted the joint motion and returned the file to the Board. 

To comply with the Court's order, the Board in turn remanded the claims to the RO, via the Appeals Management Center (AMC), in December 2009. 

Unfortunately, however, another remand is required to comply with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In a statement received in March 2011, it appears that the Veteran is claiming service connection for headaches.  However, as the Agency of Original Jurisdiction (AOJ) has not initially adjudicated this additional claim, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Board advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2). 


REMAND

The parties indicated in the joint motion that the May 2007 Board decision denying service connection for bilateral knee and shoulder disabilities did not provide an adequate statement of reasons or bases for discounting the Veteran's sworn testimony as lacking clinical corroboration for the finding that it was not probative, and for the finding that the Veteran did not have a current diagnosis of a bilateral shoulder disorder.  It was also indicated that the Board violated the duty to assist when it failed to provide a VA medical examination to clarify a possible relationship between the Veteran's service injury, which had been conceded by the Board, and his current bilateral knee and shoulder arthritis. 

The parties pointed out in the joint motion that an April 2001 letter from a physician diagnosing arthritis in the shoulders was not discussed, and that the letter was material to the Veteran's claim.  Further, regarding the Veteran's testimony of in-service knee and shoulder pain, it was mentioned that in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Federal Circuit held that the Board could not discount lay evidence solely because there was no contemporaneous medical evidence.  Based on this evidence, it was concluded that an examination for clarification of the relationship between the Veteran's bilateral knee and shoulder disabilities was necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4). 

Pursuant to this December 2009 remand directive, the Veteran was examined in February 2010.  In regard to the shoulders, the diagnoses included bilateral chronic strain/sprain, bilateral impingement syndrome, bilateral mild bicipital tendonitis, and degenerative joint disease (DJD).  Concerning the knees, the diagnoses included status post right knee total knee replacement, chronic strain/sprain of the left knee, advanced DJD of the left knee, and chondromalacia patella with lateral tracking.  This examiner indicated that these disabilities, on the basis of the record, could not be attributed to military service.  

In providing the underlying reasoning, the examiner noted the record did not contain the Veteran's service treatment records (STRs), including the enlistment and discharge examination reports.  Therefore, in the absence of such findings, the examiner concluded that the Veteran's current bilateral shoulder and knee problems could not be attributed to a military service injury.  Contrary to what this VA examiner determined, the record contains the Veteran's July 1957 discharge examination.  In September 2002, the Veteran submitted a partial copy of this complete examination report.  This document shows that the Veteran's musculoskeletal system was considered clinically normal.  

Although this report does not document an inservice injury to either shoulder or knee, still, it appears the VA examiner's February 2010 medical opinion is based on an inaccurate factual premise.  Furthermore, in providing the opinion, this clinician does not detail or otherwise refer to the Veteran's alleged inservice injury or comment on his account of his post service medical history.  The Court held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And, indeed, the Board must make an express credibility finding regarding this lay evidence when eventually deciding these claims.  See Id. and Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical rejections of lay evidence and testimony without discussing the underlying reasons and bases).  

In light of the problems with this medical opinion, supplemental medical comment is needed concerning the issue of causation of the Veteran's bilateral knee and shoulder disabilities, with due consideration to the Veteran's statements concerning prior injury and continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his bilateral shoulder and knee disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation and authorization.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c) (1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c) (2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After obtaining all additionally identified records, reschedule the Veteran for another examination and opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the his bilateral shoulder and knee disabilities are related to military service.

All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  In doing so, the examiner must specifically address the relevancy of the Veteran's lay statements and the other evidence of record including the 1957 discharge examination report.  In doing so, the examiners must consider his allegations regarding the onset and continuity of his symptomatology.  The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If this requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation.  So merely stating this will not suffice. 

3.  Then, in light of the additional evidence, readjudicate these claims for service connection for bilateral knee and shoulder disabilities.  If any claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



